Title: To John Adams from William Tudor, Jr., 27 October 1818
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Oaklands Gardiner Oct 27—
				
				I asked my Father the evening before I left town on a visit here, if he had written to you as I had wished him to do on the subject of obtaining from Mr Rodney the papers or a copy of them in his possession relating to James Otis—He told me he had not, because Mr Shaw had done it, and that you had written to Mr Rodney on the subject—I have made a beginning to collect materials and hope to make a sufficient progress, to commence the work this winter. Although the cheif & most valuable materials must be drawn from your admirable letters, (which if they have not rescued the reputation of this great patriot, have in the most interesting manner brought him before the present generation by whom, as his services ceased so early he was almost unknown,) yet I have strong hope that Mr Rodney may have some of his Father’s minutes relating to the “stamp act Congress” which will be particularly useful—I hope through your kindness to obtain the loan of these documents, and on my return to town, I shall take an early opportunity of paying my respects personally.With the highest respect, I remain / Your hble sert
				
					W. Tudor jr.
				
				
			